UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 95-7762



GERALD DAVIS FULLER,

                                            Plaintiff - Appellant,

         versus

PARRIS GLENDENING, Governor; BISHOP ROBINSON,
Secretary; RICHARD LANHAM, SR.; STATE OF
MARYLAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3068-S)

Submitted:   July 23, 1996                 Decided:   July 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Gerald Davis Fuller, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the

district court, with the modification that the dismissal be without
prejudice. Fuller v. Glendening, No. CA-95-3068-S (D. Md. Oct. 17,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2